 1                                                             JS-6
 2
 3
 4                        UNITED STATES DISTRICT COURT

 5          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

 6
      Stephen C. Hild, et al.,                                     Case No.
 7                                                            EDCV 18-292-JGB (SPx)
                                           Plaintiffs,
 8
                   v.
 9                                                                 JUDGMENT
10
11    Nationstar Mortgage LLC, et al.
12                                      Defendants.
13
14   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
15
           Pursuant to the Order filed concurrent herewith,
16
           IT IS HEREBY ADJUDGED that Plaintiffs’ Complaint is dismissed without
17
     leave to amend and this action is dismissed with prejudice.
18
19
      Dated: October 11, 2018
20
21
22
23                                           HONORABLE JESUS G. BERNAL
24                                           United States District Judge

25
26
27
28
